Citation Nr: 0711042	
Decision Date: 04/13/07    Archive Date: 04/25/07	

DOCKET NO.  00-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1989 to March 
1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2005 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  The veteran and her representative have 
provided testimony at hearings before the undersigned 
Veterans Law Judge in Washington, D.C., in May 2002 and again 
in February 2007.  Transcripts of those proceedings are of 
record.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  

2.  The veteran does not have an acquired psychiatric 
disorder, to include PTSD due to sexual harassment, which is 
related to her military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active military service, nor may 
a psychosis be presumed to have been incurred as a result of 
such service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2005) significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (a) 
(2006).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 9 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to 
all five elements of the service connection claim.  Those 
five elements include:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service-
connected disabilities; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A longitudinal review of the evidence of record shows that VA 
has fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance notification is 
required.  The case was remanded by the Board in August 2005 
in order to reconcile conflicting medical evidence.  The 
veteran was to be accorded a VA psychiatric examination.  
This was accomplished in December 2005 and again in February 
2006.  The reports of the examinations are of record.  
Additionally, the veteran and her representative testified 
before the undersigned on two separate occasions, once in May 
2002 and more recently in February 2007.  Transcripts of the 
hearing proceedings are of record and have been reviewed.

With regard to its duty to assist the veteran, she was sent a 
letter in March 2004 apprising her of the provisions of the 
VCAA.  She herself has provided numerous statements regarding 
her experiences while on active duty.  Medical records from a 
number of VA medical facilities and from a Vet Center in 
Syracuse, New York, have been associated with the claims 
file.

Essentially, the law requires that the duty to notify be 
satisfied and that a claimant is provided the opportunity to 
submit information and evidence to support a claim.  Once 
this is accomplished, due process concerns have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the information provided to the veteran over the lengthy 
course of the appeal, the Board finds that she has been 
notified and made aware of information and evidence needed to 
support her claim, the means by which the evidence could be 
obtained, and the allocation of responsibilities between 
herself and VA in securing the evidence.  She has been 
examined by VA for compensation purposes and medical opinions 
have been obtained.  She and her representative have 
testified on two occasions before the undersigned.  The Board 
is unaware of any additional evidence that has not been 
obtained that would be pertinent to the claim.  The Board 
notes that it is also clear from submissions by and on behalf 
of the veteran that she is fully conversant with the legal 
requirements for establishing PTSD based on sexual 
harassment.  

Pertinent Laws and Regulations

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled American 
Veterans, supra; Coburn, supra.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125 (a).  There must also be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor as well as 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304 (f).  The Board 
notes that under 38 C.F.R. § 4.125 (a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of the Diagnostic and Statistical Manual for Mental 
Disorders.  See 38 C.F.R. § 4.125.

VA amended its regulations effective March 7, 2002, to 
include consideration for adjudicating claims for PTSD based 
upon noncombat personal assault in service.  67 Fed. Reg. 10, 
330-10-32 (March 7, 2002) (now codified as amended at 
38 C.F.R. § 3.304 (f)).  The amendment describes the types of 
evidence, other than service records, that may corroborate a 
PTSD claim based on personal assault in service, and requires 
VA to advise a claimant of such evidence before denying a 
claim.  

The Board notes that the amended version of 38 C.F.R. § 3.304 
(f) essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14 (c) (February 20, 1996).  See Patton v. 
West, 12 Vet. App. 272 (1999).  Accordingly, the 
considerations for adjudicating sexual harassment PTSD claims 
apply in this case.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not specifically discussed herein.  See Timberlake 
v. Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim.  

Initially, the Board notes that as a lay person, the veteran 
herself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
psychiatric disorder, to include PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

A review of the evidence of record reveals that the case was 
remanded by the Board in February 2004 and again in August 
2005 in an attempt to reconcile conflicting medical evidence.  
The veteran has been accorded varying psychiatric diagnoses 
over the years, including alcohol dependence, bipolar 
disorder, cocaine and nicotine dependence, and PTSD.  

Subsequent to the most remand she was accorded a psychiatric 
examination by a VA psychiatrist in December 2005.  The 
examiner noted that she was claiming trauma associated with 
sexual harassment in the military.  There was also some 
concern about how much her problems related to the harassment 
versus reported severe cocaine abuse, childhood abuse events, 
"and other personality issues."  Unfortunately, she was 
described as "largely uncooperative" with the evaluation. She 
was described as hostile from the outset.  It was noted she 
had been treated in a VA Medical Center in February of 2005 
with presenting problems related to severe Cocaine abuse.  
She was diagnosed with a bipolar disorder, but it was unclear 
from the records how much of her manic like behavior related 
to active cocaine abuse versus a true bipolar disorder.  She 
stated she had not used cocaine since leaving the hospital in 
February.  As for history, the veteran denied any substance 
abuse or mental health problems within her biological family.  
She denied any history of physical abuse.  She stated she had 
been sexually abused at around age 4 or 5 by the husband of a 
baby sitter.  She claimed this occurred on at least three 
separate occasions.  She recalled the case went to court and 
she stated she was treated as a hostile witness.  She related 
that abuse led to problems in terms of trusting others and 
feeling comfortable in relationships.  She indicated she did 
not like to be pushed by others or touched by others 
secondary to those events.  

The veteran reported that she was currently employed as an 
executive secretary, but she stated that he had never held 
any one job for more than four months or so.  She indicated 
that some of that was related to cocaine abuse and some to 
conflicts with employers.  

With regard to service, the veteran stated that while in the 
military she did administrative-type work.  When asked about 
events that she found upsetting or traumatic, she provided "a 
vague answer."  When asked to discuss the matter, she stated 
she had no expectation that such matters would be required of 
her at the present time.  When questioned further, she stated 
she was aware she was being evaluated for PTSD.  When asked 
how she thought that these matters would not be approached in 
any manner, she then became angry and chose to leave the 
evaluation.  The examiner stated that the veteran's 
"anger/agitation" appeared to be rather specific to the 
evaluation.  She stated she was angry that the case had been 
remanded previously and threatened "the undersigned that her 
lawyer will handle things for her."  It was the examiner's 
perception that she was capable of completing the evaluation, 
and did not appear to be disruptive by mood disorder or any 
active drug use.  The previous records indicated problems 
with personality disorder issues.  The VA physician suggested 
should she decide to be reinterviewed, it would be helpful to 
do some psychological testing.  However, "as it is, it is 
impossible to clarify matters with her as she is not 
cooperative with interviewer."

Additional pertinent medical evidence includes the report of 
a VA psychiatric examination accorded the veteran in February 
2006.  The claims file and the veteran's VA Medical Center 
medical records were reviewed.  The examiner provided a 
lengthy history reflecting the veteran's extensive 
psychiatric treatment in the years following service and 
accordingly the Board will rely on the history provided by 
the examiner.  The examiner's review of the record revealed 
the veteran had not been treated for any psychiatric illness 
during service and notation was made that she denied 
psychiatric treatment prior to service.  She had had numerous 
psychiatric diagnoses, including adjustment disorder, 
personality disorders, bipolar disorder, substance-induced 
mood disorder, cocaine dependence, alcohol dependence, and a 
notation that some records also referred to PTSD.  There had 
been a number of inpatient psychiatric admissions for 
purposes including suicidal and homicidal ideation.  She had 
also been treated many times for cocaine addiction.  She had 
had numerous outpatient psychiatric counseling sessions.  

Reference was made to the aforementioned examination at which 
she left prior to completion.  This examination was conducted 
at another facility.  The current examination was at the VA 
Medical Center in Salem, Virginia.  The examiner reiterated 
that the entire claims folder had been reviewed.  

The veteran was reluctant to talk about her past history.  
She denied legal infractions and illegal behavior, although 
some records referred to homicidal behavior as a teenager 
when she attempted to choke her mother with a telephone cord.  
When asked about it, she did not go into specifics, but went 
on to say that there were "family problems."  She was adamant 
in denying substance abuse during her youth.  When asked 
about some records referencing pre military substance abuse, 
she stated "it is a lie."  

With regard to exposure to traumatic stressors, she was 
hesitant to discuss any details.  She stated she was 
"sexually assaulted" by a family friend.  She stated this 
happened one time.  She denied that she was negatively 
affected by this.  Notation was made that on previous VA 
examination, she reported she had been abused at least three 
times.  This apparently occurred around the age of 4 or 5.  
She refused to talk any further about this.  

When asked about her experiences on active duty, she stated 
that she served in Italy during the Gulf War.  She did not 
describe any combat-related stressors.  She indicated that 
she had received two Article 15's.  She was unsure as to what 
they were for, and she referred to possible misconduct or 
insubordination.  The records reviewed by the examiner 
indicated that at one point she attacked and nearly killed a 
roommate while in service in Italy.  At the present time, 
however, she related that her roommate was somehow involved 
on her husband's side regarding divorce and his infidelity.  
She reported upsetting events while in service, including 
unwanted sexual advances.  She claimed that at times she was 
threatened not to be promoted.  She also indicated there were 
attacks on her work performance.  She stated that another 
time she reported a sergeant walked into her room while she 
was not dressed, although she indicated she was under the bed 
covers.  The examination request form reflected that on a 
number of occasions she indicated denying any actual sexual 
assault or physical contact with regard to the physical 
attack.  The examination request indicated that service 
medical records were silent regarding any history, 
complaints, findings, or diagnoses of any psychiatric 
disorder, or for any incidents reported as stressful, or for 
any evidence of behavior that might be expected after such 
stressors.  

A review of the post service evidence reflected that she 
described a number of physically abusive relationships.  With 
regard to work history she stated she had had a total of 
about eight jobs since service.  She denied ever having been 
fired, but said she often impulsively left work in anger when 
she was confronted in any way.  She had left several jobs 
because of conflicts with others, including superiors.

She stated she was married one time for about six months in 
the early 1990's, but the marriage ended because the husband 
was unfaithful.  She reported a number of other "unhealthy 
relationships."  She stated there was physical and emotional 
abuse of both sides.  She was currently living with her 
mother and 2-year-old daughter.

The examiner stated that review of the claims folder revealed 
a very significant history of substance abuse.  This was 
reported to have gone back to her teenage years prior to 
entering service.  More recently, she had struggled with 
cocaine dependence.  She was described as very defensive 
about divulging past history, including drug use issues.  
Notation was made that after the examination she went to the 
laboratory and results came back positive for cocaine use, 
contradicting her previous report that her last use was eight 
months ago.  

The veteran stated she did not physically assault anyone when 
she was defending herself against a boyfriend.  However, 
review of the claims file revealed a notation during 
hospitalization in September 2004 that the previous year she 
had shot at her mother and missed and then put a gun to her 
own head.  She was talked out of shooting herself.  She did 
not mention this, but the examiner noted it was referred to 
in the claims file and previous medical records.  She also 
denied any history of suicide attempts.  When confronted with 
treatment reports indicating she had had a couple suicide 
attempts, she became offended and adamantly denied she had 
ever tried to commit suicide.  

Mental status examination was conducted.  The examiner stated 
he could not get her to elaborate on any details of childhood 
sexual trauma other than the fact that there was a sexual 
assault.  The examiner stated that childhood sexual assault 
would meet the diagnostic criteria for a diagnosis of PTSD.  
The examiner stated the events described in the military, 
however, did not meet the criteria for a traumatic stressor 
or stressors.  It was indicated that some of the veteran's 
post-military events could possibly meet the criteria 
warranting a diagnosis of PTSD, but the examiner stated it 
was unclear just how traumatic or violent conflicts with 
boyfriends after service had been.  It was noted that the 
veteran denied any significant reexperiencing phenomena from 
actual traumatic stressors.  She also denied any nightmares 
or intrusive memories of childhood abuse.  She made no 
mention of nightmares or intrusive memories of any post-
military domestic violence with various boyfriends.  She 
claimed to have had bad dreams about the harassment she 
reported went on in service and thought about it as well.  
However, these events did not meet the criteria for 
constituting a stressful event warranting a diagnosis of 
PTSD.  She denied any particular triggers as reminders of her 
trauma.  For example, she adamantly denied being afraid of 
men.  She was asked whether she avoided anything that 
reminded her of past trauma so as to avoid becoming upset and 
she stated that she tried to avoid a person like the examiner 
who "asks stupid questions."  She reported being quite 
isolated and lacking in trust and her debility had caused 
significant problems for her.  She denied sleep difficulty 
and reported generally adequate concentration.  She did not 
see any problems concentrating, but she admitted that her 
boss had complained about this.  She denied significant 
problems with hypervigilance or unusual hypostartle response.  
The examiner stated that given the above, the veteran did not 
meet "PTSD symptom criteria."  

She was given Axis I diagnoses of cocaine dependence and a 
substance-induced mood disorder.  She was given an Axis II 
diagnosis of a personality disorder, not otherwise specified 
(borderline antisocial, paranoid, and narcissistic 
personality traits).

The examiner opined that the veteran did not have PTSD.  The 
examiner stated that the events described in the military did 
not qualify for the level of trauma required for a diagnosis 
of PTSD.  

With regard to the question of whether there was more than a 
50 percent probability that any acquired psychiatric disorder 
the veteran had, other than PTSD, was incurred or aggravated 
during service, the examiner stated "it appears that she has 
no psychiatric disorder that was incurred or aggravated 
during her active-duty time.  It is noted that the veteran is 
reported to have substance abuse prior to military service.  
It is also reported that the veteran has reported to have 
been physically violent toward her mother, trying to choke 
her with a telephone cord, prior to military service."  It 
was also added that after service, the veteran began using 
Cocaine.  The examiner stated it was likely that the post-
military use of cocaine further aggravated the veteran's 
problems.  

As to whether it was at least as likely as not that the 
veteran had an acquired psychiatric disability that was due 
to disease or injury during service, the examiner's answer 
was no.  The examiner stated that the veteran had no acquired 
psychiatric disability due to disease or injury during 
service.  The examiner added there was no documentation of 
any signs or symptoms.  Notation was again made that evidence 
reviewed included the claims file, VA medical records, and 
results of a urine drug screen at the present time.  The 
examiner made specific reference to "numerous 
inconsistencies" in the veteran's report compared to what was 
recorded for contemporaneous treatment and evaluation.  It 
was the examiner's opinion that the veteran's "severe 
personality disorder and chronic and active cocaine 
dependence are responsible for her emotional difficulties."  
Notation was also made that while the previous examiner 
suggested psychological testing might be useful, the current 
examiner believed that such testing would likely yield "less-
than-valid results."  The examiner believed there was ample 
information in the record and on current examination to 
render the aforementioned diagnoses and opinions.  

Based on a longitudinal review of the evidence of record, the 
Board finds persuasive the opinion of the VA psychiatric 
examiner in February 2006 who concluded that the veteran's 
reports of stressors concerning sexual harassment, even 
assuming for discussion that the events actually happened as 
recalled by her, were insufficient to support a diagnosis of 
PTSD under the DSM-IV as required for VA compensation 
purposes.  38 C.F.R. §§ 3.304 (f), 4.125 (a).  The Board 
notes that it must assess the credibility and probative value 
of the evidence and may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  

Here the VA psychiatric examiner who examined the veteran for 
compensation purposes in early 2006 thoroughly reviewed the 
veteran's records, including the claims file, all VA medical 
records, and urine drug screen accomplished at the time of 
examination in February 2006.  Significantly, the examiner 
addressed the DSM-IV diagnostic criteria and specifically 
stated that in his opinion the events described in the 
military by the veteran did not qualify for a level of trauma 
required for a diagnosis of PTSD.  The examiner also 
specifically stated that it appeared the veteran had no 
psychiatric disorder whatsoever that was incurred or 
aggravated during her active service or are attributable in 
any way to her active service.  The Board finds the VA 
compensation examiner's analysis most persuasive.  A lengthy 
discussion of the evidence of record was provided. Further, 
there is no medical opinion to the contrary. 

With regard to the claim of sexual harassment, statements 
from the veteran have referred to changes in her behavior 
during service.  However, as previously discussed, where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence must demonstrate that a 
claim is plausible and mere assertions of medical status by a 
lay person do not constitute competent medical evidence.  The 
Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) and Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay persons are not competent to 
offer medical opinions).  In this case, there is no showing 
that the veteran possesses the requisite medical knowledge to 
refute the medical conclusions by the VA psychiatric examiner 
and the evidence of record.  There is no opinion of record to 
counter the VA examiner opinion in February 2006.  
Additionally, as indicated in the report itself, the examiner 
indicated on more than one occasion that he had access to and 
reviewed the entire claims file.  His report of examination 
is comprehensive and he cites to specific evidence of record 
for forming his opinions.  It is expected that information 
given at the time of contemporaneous examination is 
understandably more valid than recollections of what was said 
at the time of examination many years after the fact.  
Accordingly, the appeal must be denied with the preponderance 
of the evidence against entitlement to service connection for 
a chronic acquired psychiatric disorder, to include PTSD 
based on sexual harassment.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


